

Portions of this Exhibit 10.18b have been omitted based upon a request for
confidential treatment. This Exhibit 10.18b, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.


Exhibit 10.18b



AMENDMENT NO. 1 TO FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 to FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of November 21, 2013, is entered into
among AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE
COMPANY, LLC (a “Purchaser”), SARATOGA FUNDING CORP., LLC (a “Purchaser”),
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Purchaser and as Purchaser Agent for
itself and for SARATOGA FUNDING CORP., LLC (a “Purchaser Agent”), BMO HARRIS
BANK, N.A., as Purchaser and as Purchaser Agent for itself (a “Purchaser Agent”)
FIFTH THIRD BANK, as Purchaser and as Purchaser Agent for itself (a “Purchaser
Agent”) and BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance
Company, LLC (a “Purchaser Agent”) and as the initial agent (the “Agent”).
R E C I T A L S
A.    The Seller, the Servicer, the Purchasers, the Purchaser Agents, and the
Agent are parties to that certain Fifth Amended and Restated Receivables
Purchase Agreement dated as of June 21, 2013 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Agreement”).
B.    The Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Agent desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.
2.    Amendment to Agreement. The Agreement is amended as follows:
2.1    Exhibit I to the Agreement is hereby amended to add the following
definition of “Float Sale Receivable” as alphabetically appropriate:
“Float Sale Receivable” means a Receivable (i) generated by the Originator or an
Originating Lender in connection with a marketing incentive program to support
specific auctions pursuant to which the related Obligor is offered special terms
which may include, without limitation, reduced floorplan fees or reduced
interest charges, and (ii) which following the expiration of the initial term of
such Float Sale Receivable the Servicer may permit such Receivable to be rolled
over and combined with the related Obligor’s normal floorplan line of credit and
existing Contract. For the avoidance of doubt, any Float Sale Receivable shall
(i) be tracked as Float Sale Receivable until it is no longer a Receivable, (ii)
count against an Obligor’s approved credit limit as governed by the Credit and
Collection Policy and (iii) not constitute an Extended Curtailment Receivable.






--------------------------------------------------------------------------------



2.2    The definition of “Eligible Receivable” in Exhibit I to the Agreement is
hereby amended to add a new clause (u) thereto as follows:
(u) if the Receivable is a Float Sale Receivable, (i) the related vehicle was
purchased at an auction (i.e. not a non-auction purchase), (ii) the initial
float sale terms of such Float Sale Receivable do not exceed [*] days, (ii) the
maximum terms of such Float Sale Receivable (i.e., the initial float sale terms
plus the term permitted upon the conversion of such Float Sale Receivable to the
standard Contract terms for such Obligor) does not exceed the lesser of (x) the
float sale terms plus the related Obligor’s normal maximum terms pursuant to
clause (n) above or (y) [*] days, provide further, that any Receivable curtailed
beyond [*] days will be ineligible as of the Curtailment Date which extends the
Receivable beyond [*] days, and (iii) if the initial float sale terms for such
Float Sale Receivable exceeds [*] days, such Float Sale Receivable’s terms
require a minimum principal payment of not less than [*] to be eligible for
conversion to such Obligor’s normal Contract terms.
2.3    Clause (n) of the definition of “Eligible Receivable” in Exhibit I to the
Agreement is hereby amended to add the phrase “or Float Sale Receivable” after
the phrase “other than with respect to any Rental Receivable” therein.
2.4    The definition of “Special Concentration Percentage” in Exhibit I is
hereby amended [*]
3.    Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to the Agent and the Purchasers as follows:
(a)    Representations and Warranties. The representations and warranties of
such Person contained in Exhibit III and Exhibit VII to the Agreement are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.
(c)    Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing.
4.    Effectiveness. This Amendment shall become effective upon the receipt by
the Agent of each of the counterparts of this Amendment (whether by facsimile or
otherwise) executed by each of the parties hereto.
5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This

2





--------------------------------------------------------------------------------



Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.
8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
9.    Reaffirmation of Performance Guaranty. By signing below, KAR Auction
Services, Inc. reaffirms its obligations under the Performance Guaranty after
giving effect to this Amendment.





3





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AFC FUNDING CORPORATION, as Seller



By: /s/ James E. Money, II    
Name: James E. Money, II    
Title: Chief Financial Officer & Treasurer    



AUTOMOTIVE FINANCE CORPORATION,
as Servicer









































































AFC
S-1 First Amendment to Fifth A&R RPA




--------------------------------------------------------------------------------




FAIRWAY FINANCE COMPANY, LLC, as a Purchaser



By: /s/ Michael R. Newell    
Name: Michael R. Newell    
Title: Vice President    



BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance Company, LLC
and as Agent



By: /s/ John Pappano    
Name: John Pappano    
Title: Managing Director    


































































AFC
S-2 First Amendment to Fifth A&R RPA




--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser Agent for Saratoga Funding
Corp., LLC



By: /s/ Colin Bennett    
Name: Colin Bennett    
Title: Director    



By: /s/ Billy Strobel    
Name: Billy Strobel    
Title: Vice President    






SARATOGA FUNDING CORP., LLC, as a Purchaser




By: /s/ Lori Gebron    
Name: Lori Gebron    
Title: Vice President    



DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser and Purchaser Agent for itself




By: /s/ Colin Bennett    
Name: Colin Bennett    
Title: Director    



By: /s/ Billy Strobel    
Name: Billy Strobel    
Title: Vice President    


















AFC
S-3 First Amendment to Fifth A&R RPA






--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A., as Purchaser and Purchaser Agent for itself



By: /s/ Linda C. Haven    
Name: Linda C. Haven    
Title: Managing Director    





FIFTH THIRD BANK, as Purchaser and as Purchaser Agent for itself



By: /s/ Andrew D. Jones    
Name: Andrew D. Jones    
Title: Vice President    


Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty






By: /s/ Eric M. Loughmiller___________
Name: Eric M. Loughmiller
Title: Executive V.P. and CFO
















































AFC
I/3492350.1 S-4 First Amendment to Fifth A&R RPA




